The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remark

This communication is considered fully responsive to the amendment filed on 11/23/20.
a. Independent claims 1, 2, and 4-6 have been amended.
b. Kim’800 cited in this action is not same prior art by Kim (US 2019/0045349, “Kim”) cited in the previous Office action. The Examiner takes Kim’800 for the rejection of added claim limitations because Kim’800 describes the method of the RAI information being used to configure the UE to be released.

Claim Rejections - 35 USC § 112
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
What is mean by “wherein the RAI is configured to the UE?” Does it mean “the value of the RAI is used to configure the UE?” or “Does the RAI itself is configured and/or modified relating to the UE?” The Examiner interprets that the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Abraham et al. (US 2017/0311113, “Abraham”) in view of Kim et al. (US 2020/0267800, hereinafter “Kim’800”, which is not the same prior art in the previous Office action).
Regarding claim 1, Abraham discloses a user equipment in a wireless communication system including a base station and the user equipment, comprising: 
- a receiver that receives release assistance information for setting a value of a predetermined timer from the base station (Abraham, See ¶.184, The new timer, which is transmitted to the UE in a manner of being included in the RRC connection release message, can indicate a maximum time period capable of maintaining the context information of the UE); and
- a transmitter that transmits an uplink in a case where the predetermined timer is not activated, wherein the transmitter activates the predetermined timer in a case where the value of the predetermined timer is set from the base station and information indicating that there is no uplink data to be transmitted is transmitted to the base station (Abraham, S1120 fig.11 and ¶.174-175, ‘check there is no additional data transmission’ to the base station; S1220 & S1230 fig.12, ‘check there is no additional data transmission and then send ‘RRC connection release request message to the BS; See further, S1330, S1430; See S1140; See ¶.90, DRX Cycle: This is a parameter for specifying the periodic repetition of On Duration accompanied with a possible period of inactivity; See ¶.91, drx-InactivityTimer: This is a parameter for specifying the number of consecutive PDCCH-subframe(s) after successfully decoding PDCCH that indicates initial UL or DL user data transmission for a UE; See ¶.102, additional transmission or retransmission may occur in a duration other than the On Duration. Accordingly, the UE needs to attempt PDCCH reception in a time interval in which the additional transmission or retransmission may occur even though the time interval is not the On Duration. In particular, the UE attempts to receive the PDCCH in a time interval in which onDurationTimer for managing On Duration, drx-InactivityTimer for managing inactivity, or drx-RetransmissionTimer for managing retransmission is running. In addition, even if the UE is performing a random access procedure or the UE attempts to receive a UL grant after sending a scheduling request, the UE attempts to receive PDCCH carrying the UL grant; See further ¶.110-116), and
- wherein the release assistance information for setting the value of the predetermined timer is included in an information element indicating MAC layer setting (Abraham, See ¶.104, the eNB may command the UE to transition to a DRX state by transmitting a DRX command MAC CE (control element) to the UE. As will be described later, upon receiving the DRX command MAC CE from the eNB, the UE transitions to a short DRX state if a short DRX cycle is configured and, otherwise, the UE transitions to a long DRX state …The DRX command MAC CE is identified through a logical ID of a MAC PDU subheader; See ¶.116, if drx-InactivityTimer expires or a DRX command MAC CE is received in this subframe).
Abraham discloses the method of transmitting, by a base station, RRC connection release message, as a release assistance information, including time information (Abraham, See ¶.184), but does not explicitly disclose the message type of “release assistance indication (RAI), wherein the RAI information is configured to the user equipment.”
However, Kim’800 discloses the limitations “release assistance indication (RAI), wherein the RAI information is configured to the user equipment (Kim’800, See ¶.8, performing an S1 release procedure by a mobile management entity (MME) in a wireless communication system. The method may include: receiving, from a user equipment (UE), a non-access stratum (NAS) UL message including uplink (UL) data and release assistance information indicating that the UE expects a downlink (DL) response to the UL data; forwarding the UL data to a serving gateway (S-GW); when the DL response to the UL data is received from the S-GW, starting a first timer and transmitting, to an evolved node B (eNB), an S1 UE Context Release Command message including the DL response; and performing the S1 release procedure after expiration of the first timer; See 11 & 12 fig.10 and ¶.168, The eNB transmits RRC DL data including the DL data encapsulated in a NAS PDU. When DL data was received, if a request to tear down the RRC connection was included in the release assistance information, which was sent via the S1-AP message in step 11, the RRC DL data may include a request to immediately release the RRC connection. If so, step 14 is immediately executed; Examiner’s Note: In other words, a request to tear down the RRC connection included in the release assistance information (RAI) is used to configure for the UE to be released).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to apply the method of “release assistance indication (RAI), wherein the RAI information is configured to the user equipment” as taught by Kim’800 into the system of Abraham, so that it provides a way of tear down/release the RRC connection based on the RAI having a time information (Kim’800, See ¶.168).

Regarding claim 2, it is a claim corresponding to the claim 1, except the limitations “until the predetermined timer expires (Abraham, See ¶.18, if the prescribed time period is expired)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 4, it is a base station claim corresponding to the UE claim 1, except the limitations “a processor (Abraham, See 220 fig.15, a processor)” and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 5, it is a signal transmission method claim corresponding to a UE claim 1 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Regarding claim 6, it is a signal transmission method claim corresponding to the claim 2 and is therefore rejected for the similar reasons set forth in the rejection of the claim.

Response to Arguments
Applicant's arguments filed have been considered. But, in view of the applicant’s amendment to the claims, examiner has clarified and remapped the rejection to the argued claim limitations, using a new prior art by Kim’800. The previous 103 rejection over Abraham and Kim has been replaced with Abraham in view of Kim’800. 
In reply to the arguments, Kim’800 discloses the method of “performing an S1 release procedure by a mobile management entity (MME) in a wireless communication system. The method may include: receiving, from a user equipment (UE), a non-access stratum (NAS) UL message including uplink (UL) data and release assistance information indicating that the UE expects a downlink (DL) response to the UL data; forwarding the UL data to a serving gateway (S-GW); when the DL response to the UL data is received from the S-GW, starting a first timer and transmitting, to an evolved node B (eNB), an S1 UE Context Release Command message including the DL response; and performing the S1 release procedure after expiration of the first timer.” (See ¶.8)
Further, Kim’800 discloses that the eNB transmits RRC DL data including the DL data encapsulated in a NAS PDU. When DL data was received, if a request to tear down the RRC connection was included in the release assistance information, which was sent via the S1-AP message in step 11, the RRC DL data may include a request to immediately release the RRC connection. If so, step 14 is immediately executed (See 11 & 12 fig.10 and ¶.168). 
In other words, a request included in the release assistance information (RAI) is used to release RRC connection, i.e. configured for the UE to be released and therefore, Therefore, the examiner disagrees respectfully.

                                                 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung Park whose telephone number is 571-272-8565. The examiner can normally be reached on Mon-Fri during 7:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-27-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JUNG H PARK/Primary Examiner, Art Unit 2411